Citation Nr: 1105843	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03 12-699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right hernia repair diagnosed as 
inguinal neuralgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was remanded by the Board in November 2005 
and October 2007 for additional development. 

In June 2005, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

This matter also originally included a claim for entitlement to 
an increased evaluation for service-connected lumbar disc 
disease.  This issue will be addressed in a separate decision.  

The Board notes that during the course of this appeal, the 
Veteran claimed entitlement under 38 U.S.C.A. § 1151 for 
aggravation or injury due to Vocational Rehabilitation services 
for several disabilities, including increased pelvic pain.  The 
Board notes that benefits under 38 U.S.C.A. § 1151 for surgical 
treatment and for aggravation due to Vocational Rehabilitation 
service requires proof of additional elements and involves 
different proof of disability.  Further, this issue was 
adjudicated in a November 2009 rating decision which was not 
perfected for appeal.  Therefore, the Board will not be 
addressing this issue in this decision.  


FINDING OF FACT

Chronic inguinal neuralgia was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination; nor was it the 
result of an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hernia repair have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a general VCAA letter in May 2001.  
Letters specific to claims involving 38 U.S.C.A. § 1151 benefits 
were sent in May 2003, July 2006, November 2007 and August 2008.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The July 2006 and subsequent letters also included the notice 
provisions pertaining to how VA assigns disability ratings and 
effective dates as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a September 2009 
supplemental statement of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  RO also attempted to obtain 
records from the Social Security Administration (SSA).  An April 
2010 memorandum indicated that SSA did not have medical records 
on file and the RO made a formal finding of unavailability.  The 
Veteran was sent a letter in April 2010 notifying him that the 
records were unavailable.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in February 2007.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As further addressed in 
this decision, the Board finds that the February 2007 VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, the 
statements of the appellant, and provides an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here the Veteran asserts that he is entitled to benefits under 
38 U.S.C.A. § 1151.  Under VA laws and regulations, when a 
Veteran suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death was 
service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2010).  For claims filed after October 1, 1997, a 
claimant is required to show fault or negligence in medical 
treatment.  For claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute 
was plain and did not require showing of fault).  

In this case, the Board acknowledges that the surgery the Veteran 
alleges caused additional disability was performed in March 1997; 
however, the Veteran filed his claim after October 1997.  The 
regulation specifically states that a claim for VA benefits filed 
after October 1997 is subject to the revised criteria.  
Therefore, as the Veteran filed his claim in 1999, he must show 
some degree of fault, and more specifically, that the proximate 
cause of his disability was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care or was an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361.  

In determining that additional disability exists, VA compares the 
Veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
that the Veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnoses and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As 
specified in 38 C.F.R. § 3.361(d)(2), in determining whether an 
event was reasonably foreseeable, VA will consider whether the 
risk of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  

In this case, the Veteran contends that nerve entrapment was 
caused by VA during the surgical repair of an inguinal hernia and 
that benefits are warranted under the provisions of 38 U.S.C.A. § 
1151.  Specifically, the Veteran contends that he has an 
additional disability because the hernia surgery caused the nerve 
entrapment which was an unforeseen event caused by VA negligence 
or fault.  Additionally, he contends that he was not informed of 
the risk of nerve entrapment and did not provide consent to this 
complication.  

The Board has reviewed all the evidence of record.  The evidence 
of record shows that an inguinal hernia repair surgery was 
performed on March 18, 1997 at a VA medical center.  
Subsequently, the Veteran was treated for complaints of pain in 
the groin and testicle area.  The VA treatment records show that 
there is a current diagnosis of chronic inguinal neuralgia.  

Associated with the claims file are documents of informed consent 
regarding the hernia repair surgery.  The Veteran signed the 
document regarding consent for anesthesia on February 26, 1997.  
Another consent document signed by the Veteran on February 27, 
1997 shows that he consented to the surgery for his right 
inguinal hernia repair and the "risks involved, and the 
possibility of complications have been fully explained to" the 
Veteran.  The counseling physician also indicated that the risks 
were explained to the Veteran and the Veteran freely consented to 
the procedure.  Further, the operative report shows that a right 
inguinal hernia repair surgery was performed on March 18, 1997.  
During the operation, the surgeon noted that the ilioinguinal 
nerve was identified and care was taken to preserve the 
ilioinguinal nerve.  The surgeon noted that the Veteran tolerated 
the procedure well and there were no complications 
interoperatively.  The Veteran remained in the hospital overnight 
and there were no complications or difficulties prior to 
discharge.  

Additionally, in a February 2007 VA Compensation and Pension 
Examination, the examiner reviewed the claims file and examined 
the Veteran.  The examiner considered the recited history of the 
Veteran of his pain immediately after the surgery.  The examiner 
diagnosed the Veteran with right testalgia which the examiner 
believed was as likely as not secondary to either nerve 
entrapment syndrome of most likely the ilioinguinal nerve or 
possibly due to encirclement of the nerve or piercing of the 
nerve with a suture at the time of surgery due to the fact that 
the Veteran had almost immediate pain postoperatively.  The 
examiner noted that visualization of the nerves is extremely 
difficult during surgery, even in the very best of surgical 
hands.  The examiner indicated that this particular injury was a 
recognized complication that would involve postoperative nerve 
pain or injury leading to chronic pain after surgery and he was 
sure it would be on the surgical permission slip that the Veteran 
signed.  The examiner found that there was no negligence 
concerning this particular complication.  He noted that it was an 
almost unavoidable complication that would occur given enough 
surgeries and even in the very best of hands or most expert of 
surgeons.  

Here, while the evidence shows that the Veteran has a current 
diagnosis of chronic right inguinal neuralgia, there is no 
evidence that it was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
by VA, or that this condition is the result of an event not 
reasonably foreseeable in VA's furnishing his medical treatment.

Specifically, the February 2007 VA examination provided the VA 
examiner's opinion that there was no negligence in the Veteran's 
case regarding the nerve entrapment complication.  The examiner 
also noted that there was not a lack of proper skill as he 
explained that visualization of the nerves was extremely 
difficult during surgery, even to the very best of surgeons.  In 
fact, the examiner found that the complication was almost 
unavoidable.  The Board notes that the VA examiner reached this 
opinion based upon examination of the Veteran, and a review of 
his claims file.  The opinion was also very descriptive of the 
Veteran's condition and provided sufficient detail.  The examiner 
also provided sufficient explanation of his conclusions and 
reasons for his opinion.  As such, the Board finds that the VA 
opinion is adequate and probative.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  Therefore, the 
Board finds that the evidence does not show that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

There is also no persuasive evidence indicating that VA provided 
the care without the Veteran's informed consent.  The consent 
form in this case - Form 522 - was signed by the Veteran on 
February 27, 1997, and this generic form is sufficient to 
establish informed consent, even though it does not specifically 
list nerve entrapment as a possible risk.  See, e.g., Halcomb v. 
Shinseki, 23 Vet.App. 234 (2009).  Halcomb left open the question 
of what evidentiary value would be assigned to a generic consent 
form if the claimant alleged he was not informed of a reasonably 
foreseeable consequence.  The Veteran testified that he was not 
told about the possibility of nerve entrapment.  The Board finds 
his statement, standing alone, has little probative weight in 
this case for the following reasons.  First, based on the 
conclusion that nerve entrapment is a recognized complication of 
the surgery, the VA examiner stated that he was sure that 
postoperative nerve pain or injury leading to chronic pain after 
surgery would have been disclosed to the Veteran.  Second, even 
the Veteran testified that when he asked a doctor if nerve 
entrapment was common following hernia surgery, he was told 
"[i]t happens all the time."  Therefore, based on the VA 
examiner's opinion in conjunction with the Veteran's own 
testimony, the complication of nerve entrapment is the type of 
risk that a reasonable health care provider would have disclosed 
in connection with the informed consent associated with the 
inguinal hernia repair surgery, and the Board finds there is a 
lack of persuasive evidence indicating a lack of informed consent 
in this case. 

Finally, the evidence does not show that the inguinal neuralgia 
or nerve entrapment was proximately caused by an event not 
reasonably foreseeable.  The VA examiner noted that this 
condition was a recognized complication of the surgery.  The 
Board acknowledges the treatise evidence submitted by the Veteran 
to support his assertion that the complication was rare and 
occurred in 0.5 percent of patients treated for hernia repair.  
This evidence, however, shows that nerve entrapment was a 
potential complication and therefore, clearly not an 
unforeseeable event.  As such, the Board finds that this 
complication would have been foreseen by a reasonable health care 
provider.  

The Board acknowledges the Veteran's statements, as well as those 
by his wife, friends, and other lay statements.  However, the lay 
statements alone are not sufficient to prove that his currently 
diagnosed neuralgia was the result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault nor are they sufficient to prove that any 
additional disability was caused by an event that was not 
reasonably foreseeable.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and experience 
of a trained physician.  The Board acknowledges that the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition; however, the Veteran is not competent to 
provide evidence as to more complex medical questions such as 
negligence or foreseeability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  

The Board notes that one of the lay statements asserts that the 
author was a medical professional, however, no explanation was 
provided as to the author's credentials.  Therefore, this 
statement is afforded little probative value.  As there was no 
assertion that the Veteran, his spouse, and the other laypersons 
were physicians, they are not competent to make a determination 
that his currently diagnosed neuralgia was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault nor are they sufficient to 
prove that any additional disability was caused by an event that 
was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, the Board places greater probative value on the 
VA examiner's opinion regarding negligence and what events are 
not reasonably foreseeable, than these lay statements.  Id.

The Board notes that the Veteran was also asked to provide 
private medical opinions to support his claim; however, no other 
opinions are of record.  As such, there is no competent evidence 
of record that the currently diagnosed chronic right inguinal 
neuralgia was the result of VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault or 
that any additional disability was caused by an event that was 
not reasonably foreseeable.  Accordingly, compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for right inguinal 
neuralgia due to hernia repair surgery is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent evidence of 
record that the right inguinal neuralgia was the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or that any additional 
disability was the result of an event not reasonably foreseeable 
in VA's furnishing his medical treatment, the benefit-of-the-
doubt rule does not apply and the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
	

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right hernia repair diagnosed as inguinal 
neuralgia is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


